


    












Exhibit 10.04




July 7, 2011




Mr. Christopher Saridakis
GSI Commerce, Inc.
935 First Avenue
King of Prussia, PA 19406


Dear Chris:
As you know, eBay Inc. (“eBay”) has acquired GSI Commerce, Inc. (“GSI”, and
together with eBay the “Company”). As intended by the completion of the
transactions contemplated by the Agreement and Plan of Merger among eBay,
Gibraltar Acquisition Corp, a Delaware corporation and a wholly owned subsidiary
of eBay (“Merger Sub”), and GSI, dated as of March 27, 2011, Merger Sub has
merged with and into GSI (the “Merger”), and GSI has become a wholly-owned
subsidiary of eBay. eBay is pleased to offer you the exempt position of Senior
Vice President of eBay and President of GSI at a bi-weekly salary of $23,076.93,
which is equivalent to an annualized salary of $600,000.18. If you accept this
offer, and the contingencies of this offer are satisfied, your employment will
be subject to the terms set forth in this offer letter and the effective date of
your employment shall be the consummation of the Merger (the “Effective Date”).
In connection with the Merger, eBay will honor or cause GSI to honor the
Performance Award Agreement granted by the Compensation Committee of the Board
of Directors of GSI on June 16, 2011, subject to the terms and conditions set
forth therein.
At a meeting held on June 22, 2011, the Compensation Committee of the Board of
Directors of eBay (the “Compensation Committee”) determined that the transaction
bonus payable to you pursuant to the terms of the Transition Incentive Agreement
between you and GSI, dated March 29, 2011 (the “Transaction Bonus”) shall be
paid within 30 days of the Compensation Committee's June 22, 2011 meeting,
subject to your acceptance of the repayment obligations set forth in this
paragraph. In the event that your employment ceases for reasons other than a
termination by the Company without Cause or your resignation for Good Reason, as
defined below, you shall be required to repay the Transaction Bonus to the
Company; provided, however, that your repayment obligation will be reduced by
1/36th for every full month of active employment following the Effective Date.
No repayment would be required for termination after three years of employment
with the Company following the Effective Date. By signing this offer letter
below, you indicate acceptance of your repayment obligations with respect to the
Transaction Bonus.


The Compensation Committee also approved an award of 254,915 restricted stock
units (“RSUs”) to be granted on July 8, 2011 pursuant to eBay's standard grant
practices (subject to your continued

1

--------------------------------------------------------------------------------




employment on the date of grant). The RSUs will be granted under and subject to
the terms and conditions of GSI's 2010 Equity Incentive Plan as well as the RSU
agreement (which will be provided to you as soon as practicable but in no event
more than 4 weeks after the date of grant). The award of RSUs will vest and
become non-forfeitable (assuming your continued employment with an eBay company
on each vesting date) over four years at the rate of 25% a year on each
anniversary of the date of grant, subject to necessary withholding for
applicable taxes.


In connection with eBay's grant practices, beginning in March 2012 and each year
thereafter, you will be eligible for annual equity grants valued at $500,000 in
the aggregate, which may be comprised of stock options, RSUs, performance-based
RSUs, or such other awards as permitted by the Plans. The types of awards and
methodology for determining the number of shares to be granted in any given year
will be determined by the Compensation Committee in its sole discretion in
accordance with the guidelines that it applies for employees in positions
comparable to yours. Such equity awards will be granted under and subject to the
terms and conditions of the Plans, as well as the terms and conditions of the
award agreements thereunder, as applicable (which will be provided to you as
soon as practicable after the date of grant). For the sake of clarity, you will
not have a legally enforceable right to any equity awards described herein until
such awards are approved by the Compensation Committee.


Enclosed is an Insider Trading Agreement, which outlines the procedures and
guidelines governing securities trades by company personnel. Please review this
agreement carefully, execute the certification and return it to me.


You will also be eligible to participate in the eBay Incentive Plan (“eIP”).
Payouts are based on individual achievement as well as Company performance. It
will be recommended to the Compensation Committee that your target bonus for the
eIP be equal to 66.67% of your base salary. To be eligible to receive any eIP
bonus, you must be employed for a full calendar quarter and you must be actively
employed on the date the bonus is paid. The payment of any bonus is at the
Compensation Committee's sole and absolute discretion and subject to the terms
and conditions of the eIP. eBay reserves the right to amend, change or cancel
the eIP at its sole discretion.


You will be also entitled to the retirement and welfare benefits that the
Company customarily makes available to GSI employees in positions comparable to
yours.


If your employment is involuntarily terminated by the Company for a reason other
than Cause or you resign for Good Reason, as defined below, in either case
within two years after the Effective Date, then, subject to you executing and
not revoking a mutually agreeable release, based on the Company's standard form
of release, within 28 days after the date of your termination of employment:


(a) the Company shall provide you with a severance benefit in an amount equal
to: (i) two times your base salary if the termination occurs prior to the first
anniversary of the Effective Date, payable in installments on the Company's
regularly scheduled pay dates over a period of 24 months beginning on the 35th
day after the date of your separation from service; or (ii) one times your base
salary if the termination occurs on or after the first anniversary but prior to
the second anniversary of the Effective Date, payable in installments on the
Company's regularly scheduled pay dates over a period of 12 months beginning on
the 35th day after the date of your separation from service, in either case
subject to necessary withholding for applicable taxes;


(b) the Company shall pay to you, at such time as bonuses are paid under the
eIP, but in no event later than March 15 of the year following your termination
of employment (subject to the terms of any applicable deferred compensation
plan), a portion of your bonus under the eIP, if any, for the year in

2

--------------------------------------------------------------------------------




which your termination occurs equal to the amount of that bonus that is
determined by the Compensation Committee to be earned for such year multiplied
by a fraction, the numerator of which is the number of days you were employed by
the Company during that year and the denominator of which is 365;


(c) to the extent you elect to receive continued health or dental benefits under
the Company's group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), over a period of up to
eighteen (18) months after the date of your termination and you pay the
applicable premium for such COBRA coverage, the Company shall make cash payments
to you, payable in installments on the Company's regularly scheduled pay dates
over the period of your continued coverage, at a monthly rate equal to the
monthly premium charged by the Company at such time for such continuation
coverage, less any employee contribution amount that you would have otherwise
paid if you were actually employed by the Company during that period and subject
to necessary withholding for applicable taxes; and


(d) consistent with the terms of the Employment Agreement between you and GSI,
dated March 23, 2010, notwithstanding any contrary provision contained in any of
your outstanding restricted stock unit awards granted to you by GSI prior to the
Effective Date and converting to eBay restricted stock units in connection with
the Merger (“GSI Equity Awards”), all GSI Equity Awards held by you as of the
date of your termination of employment shall become fully vested, and all
restrictions set forth in such GSI Equity Awards related to the passage of time
and/or continued employment shall immediately lapse. For the sake of clarity,
this provision will not apply to any eBay equity awards that are granted to you
on or after the Effective Date.


For the sake of clarity, the Company will not be subject to any of the
obligations described in clauses (a) through (d) above upon a termination of
your employment that occurs later than two years after the Effective Date.


For purposes of this offer letter:


(i) “Cause” shall exist if the Board of Directors of eBay (or an appropriate
committee thereof) in good faith determines that (A) you are grossly negligent
or engaged in willful misconduct in the performance of your duties, (B) you are
convicted of, or enter a plea of guilty or nolo contendere to, a crime
constituting a felony or any criminal offense involving fraud, dishonesty or
moral turpitude under the laws of the United States or any state thereof other
than an automobile offense, or (C) you breach, in a material respect, any
written material agreement between you and the Company or violate, in a material
respect, and the Company's Code of Business Conduct or any of the Company's
written material policy statements; and


(ii) “Good Reason” shall exist if, without your express written consent, the
Company takes action to cause:


(1) a material diminution in your base salary;


(2) a material diminution in your authority, duties, or responsibilities,
compared to your authority, duties and responsibilities in effect immediately
after the Effective Date;


(3) a change by more than 50 miles from the GSI facility in King of Prussia,
Pennsylvania (or other mutually agreeable successor facility) at which you are
required to perform your principal employment services; or


(4) a material breach by the Company of its obligations under this letter
(including, but not limited

3

--------------------------------------------------------------------------------




to all agreements and obligations referenced herein);


provided, however, that the occurrence of any such condition shall not
constitute Good Reason unless you provide written notice to eBay of the
existence of such condition not later than 90 days after the initial existence
of such condition, and the Company shall have failed to remedy such condition
within 30 days after receipt of such notice.


Under federal immigration laws, the Company is required to verify each new
employee's identity and legal authority to work in the United States.
Accordingly, please be prepared to furnish appropriate documents satisfying
those requirements; this offer of employment is conditioned on submission of
satisfactory documentation. Enclosed is a list of the required documents.
Your employment at the Company is “at-will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
The at-will nature of the employment relationship can only be changed by written
agreement signed by eBay's SVP of Human Resources. Other terms, conditions, job
responsibilities, compensation and benefits may be adjusted by the Company from
time to time in its sole discretion.
All of us at eBay are very excited about you joining our team and look forward
to a beneficial and fruitful relationship. However, should any dispute arise
with respect to your employment or the termination of that employment, we both
agree that such dispute shall be conclusively resolved by final, binding and
confidential arbitration rather than by a jury court or administrative agency.
The Company will bear those expenses unique to arbitration. Please review the
enclosed Mutual Arbitration Agreement carefully.
All payments and benefits described herein are intended to comply with, or be
exempt from, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and this letter shall be interpreted consistently
with such intent. The payments and benefits described herein are intended to be
exempt from the requirements of Section 409A of the Code to the maximum extent
possible, and for this purpose each payment hereunder shall constitute a
“separately identified” amount. In the event the terms set forth herein would
subject you to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and you shall cooperate diligently to amend the terms
of this letter to avoid such 409A Penalties, to the extent possible; provided
that in no event shall the Company be responsible for any 409A Penalties that
arise in connection with any amounts payable under this letter. To the extent
any amounts are payable by reference to your termination of employment, such
term shall be deemed to refer to your “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision herein,
if you are a “specified employee,” as defined in Section 409A of the Code, as of
the date of your separation from service, then to the extent any amount payable
to you (i) constitutes the payment of nonqualified deferred compensation, within
the meaning of Section 409A of the Code, (ii) is payable upon your separation
from service and (iii) under the terms of this letter would be payable prior to
the six-month anniversary of your separation from service, such payment shall be
delayed until the earlier to occur of (a) the first business day following the
six-month anniversary of the separation from service and (b) the date of your
death.


This offer is contingent upon your execution of the following documents: this
offer letter, the Mutual Arbitration Agreement, the Employee Proprietary
Information and Inventions Agreement, and the Insider Trading Policy
certification. In part, the Employee Proprietary Information and Inventions
Agreement requires that a departing employee refrain from unauthorized use or
disclosure of the Company's confidential information (as defined in that
Agreement). This Agreement does not prevent a

4

--------------------------------------------------------------------------------




former employee from using know-how and expertise in any new field or position.
This letter, the Mutual Arbitration Agreement, the Employee Proprietary
Information and Inventions Agreement, contain the entire agreement with respect
to your employment. Should you have any questions with regard to any of the
items indicated above, please call me. Kindly indicate your consent to this
agreement by signing copies of this letter, the Mutual Arbitration Agreement,
and the Employee Proprietary Information and Inventions Agreement, and returning
them to me, along with the Insider Trading Agreement certification.
Upon your signature below, this will become our binding agreement with respect
to your employment and its terms, merging and superseding in their entirety all
other or prior offers, agreements and communications, whether written or oral,
by you and the Company as to the specific subjects of this letter.
We are excited about the prospect of what GSI will accomplish under your
leadership and look forward to having you on the team!
Very truly yours,




/s/ Beth Axelrod
Beth Axelrod
SVP, Human Resources


ACCEPTED:


/s/ Christopher Saridakis
Christopher Saridakis




    
Date: July 10, 2011





5